Order entered September 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00826-CR

                          QUIENCY LAJOSHUA DAVIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82308-2014

                                            ORDER
       The Court REINSTATES the appeal.

       On August 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 19, 2015, we received the reporter’s record

and on September 21, 2015, we received the exhibits. Therefore, in the interest of expediting the

appeal, we VACATE the August 18, 2015 order requiring findings.

       We ORDER the reporter’s record filed as of the date of this order.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    ADA BROWN
                                                              JUSTICE